OVERTON, Justice.
This cause is before this Court on petition for writ of certiorari to review a decision of the Third District Court of Appeal reported at 310 So.2d 373 (Fla.App. 3d 1975). The Third District held illegal a one-year term in the county jail as a condition of a five-year probation for the felony offense of escape. The District Court decision .conflicts with our decision in State v. Jones, 327 So.2d 18 (Fla.1975).1
The petition for certiorari is granted. We dispense with oral argument and the filing of briefs on the merits. The decision of the District Court is quashed, and this cause is remanded with directions to reinstate the split sentence probation imposed by the trial court in accordance with our opinion in State v. Jones, supra.
It is so ordered.
ADKINS, C. J., and ROBERTS and ENGLAND, JJ., concur.
BOYD, J., dissents.

. We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.